              Case 6:19-bk-11430-MH         Doc 68 Filed 05/27/21 Entered 05/27/21 11:08:05             Desc
                                             Main Document Page 1 of 2



                 1 Lynda T Bui, Trustee
                   3550 Vine Street, Ste. 210
                 2 Riverside, CA 92507
                   Telephone: (949) 340-3400                                   FILED & ENTERED
                 3 Facsimile:   (949) 340-3000
                   Email: Trustee.Bui@shulmanbastian.com
                 4                                                                  MAY 27 2021

                 5 Chapter 7 Trustee                                           CLERK U.S. BANKRUPTCY COURT
                                                                               Central District of California
                                                                               BY hawkinso DEPUTY CLERK
                 6

                 7
                                                                          CHANGES MADE BY COURT
                 8                           UNITED STATES BANKRUPTCY COURT

                 9                 CENTRAL DISTRICT OF CALIFORNIA, RIVERSIDE DIVISION

               10     In re                                        Case No. 6:19-bk-11430-MH

               11     MICHAEL L. WILLIAMS,                         Chapter 7

               12             Debtor.                              ORDER APPROVING STIPULATION
                                                                   BETWEEN THE CHAPTER 7 TRUSTEE
               13                                                  AND NEWREZ LLC D/B/A SHELLPOINT
                                                                   MORTGAGE SERVICINGTO CONTINUE
               14                                                  THE HEARING ON THE MOTION FOR
                                                                   RELIEF FROM THE AUTOMATIC STAY
               15
                                                                   Continued Hearing:
               16                                                  Date:      August 10, 2021
                                                                   Time:      11:00 a.m.
               17                                                  Ctrm:      303
                                                                   Place:     US Bankruptcy Court
               18                                                             3420 Twelfth Street
                                                                              Riverside, CA 92501
               19

               20             The court having considered the “Stipulation Between the Chapter 7 Trustee and
               21 NewRez LLC d/b/a Shellpoint Mortgage Servicing to Continue the Hearing on the Motion

               22 for Relief from Stay” [docket no. 45] and good cause having been shown,

               23             IT IS ORDERED that,
               24             1.    The Stipulation is Approved.
               25             2.    The hearing on the Motion is continued from its currently scheduled date of
               26 June 8, 2021 at 11:00 a.m. to August 10, 2021 at 11:00 a.m.

               27 ///

               28 ///
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210                                                     1
Riverside, CA 92507
              Case 6:19-bk-11430-MH      Doc 68 Filed 05/27/21 Entered 05/27/21 11:08:05       Desc
                                          Main Document Page 2 of 2



                 1        3.     Opposition papers and any reply shall be filed in accordance with the Local

                 2 Bankruptcy Rules.

                 3

                 4                                           ###

                 5

                 6

                 7

                 8

                 9

               10

               11

               12

               13

               14

               15

               16

               17

               18
               19

               20

               21

               22

               23

               24

               25

               26 Date: May 27, 2021

               27

               28
   Lynda T. Bui,
Chapter 7 Trustee
  3550 Vine Street
     Suite 210                                                2
Riverside, CA 92507
